UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       1/31/2020
 Zayo Group LLC,

                               Plaintiff,
                                                          1:18-cv-02459 (LTS) (SDA)
                   -against-
                                                          ORDER TO RESCHEDULE
 MECC Contracting Inc. et al.,                            SETTLEMENT CONFERENCE

                               Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The settlement conference currently scheduled for February 27, 2020 is rescheduled for

February 18, 2020 at 2:30 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street,

New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              January 31, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
